Citation Nr: 1133837	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-47 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for flat feet.  

3.  Entitlement to service connection for osteoarthritis of the feet.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a mid or upper back disorder. 

6.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  

7.  Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to March 2006 and from May 2006 to May 2007.  He earned a Combat Action Ribbon during his second period of active duty service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss, bilateral flat feet, osteoarthritis of the feet, mid back strain, low back sprain and memory loss due to TBI exposure and granted service connection for PTSD, with a 50 percent disability rating assigned, effective November 25, 2009.  

The Veteran provided testimony before the undersigned Acting Veterans Law Judge during a videoconference hearing in May 2011.  A transcript is of record.  

In May 2011 the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

The issues of entitlement to service connection for flat feet, osteoarthritis of the feet, a low back disorder, and a mid or upper back disorder and entitlement to a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the May 2011 Board hearing, the Veteran stated that he wanted to withdraw the appeal of entitlement to service connection for bilateral hearing loss.

2.  The Veteran's residuals of TBI, to include memory loss, migraine headaches and irritability, began as a result of combat-related service and have continued since.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of entitlement to service connection for bilateral hearing loss, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(1) (2010).

2.  Residuals of TBI, to include memory loss, migraine headaches and irritability, were incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express consent of the appellant.  38 C.F.R. § 20.204 (2010).

In a May 2010 rating decision, the Newark, New Jersey, Regional Office determined that service connection for bilateral hearing loss was not warranted.  The Veteran perfected an appeal of this decision.  However, during the May 2011 Board hearing the Veteran stated that he wished to withdraw the appeal as to this issue.  

The Veteran has withdrawn his appeal regarding his bilateral hearing loss claim; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed without prejudice.


Service Connection for Residuals of TBI

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision regarding service connection for residuals of TBI, further assistance is unnecessary to aid the Veteran in substantiating this claim.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the Veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the Veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case a factual presumption arises that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of a current disability and of a nexus between service and the current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred residuals of TBI, including memory loss, migraine headaches and irritability, when two suicide bombs exploded about 200 to 250 meters away from him in Iraq.  He reported that he was thrown back off of his feet against a wall and hit his head against a window.  He immediately experienced loss of balance, dizziness and memory loss.  

A September 2009 VA medical center (VAMC) polytrauma/TBI Team note documented a positive TBI screening.  The Veteran reported the exposure to mortar fire and explosions as well as the blow to his head.  He stated that immediately afterwards he was dazed, confused or "seeing stars" and that he has experienced memory problems or lapses, irritability and headaches ever since that injury.  In a TBI consultation later that month, the assessment was of TBI exposure.  

During the May 2011 Board hearing, the Veteran again described memory loss as well as migraines once or twice per week as a result of his in-service TBI exposure.  

As explained above, where a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service personnel records demonstrate that he earned a Combat Action Ribbon during active duty, which included nine months in Iraq supporting Operation Iraqi Freedom.  His reports of exposure to the explosions are consistent with the circumstances of his service in combat, and occurrence of the event and resulting injury are presumed.

The remaining question is whether there is a nexus between the current disability and the injury in service.  The Veteran has consistently stated that he has experienced memory loss, headaches and irritability ever since his in-service TBI exposure.  He is competent to report such symptoms and when they began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 
8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds his statements to be credible and, therefore, sufficient to demonstrate a continuity of symptomatology.  

While there is evidence of record which suggests that the Veteran's service-connected PTSD impacts the reported residuals of TBI, the Board concludes that the weight of the evidence is in favor of a finding that his headaches, memory loss and irritability were incurred as a result of his in-service combat-related TBI.   
Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of TBI.  38 U.S.C.A. § 5107(b) (West 2002).





ORDER

The appeal regarding the issue of service connection for bilateral hearing loss is dismissed.

Service connection for residuals of TBI is granted.  


REMAND

In the November 2010 statement of the case, the RO stated that the most recent VA treatment for PTSD occurred in August 2010.  The last VAMC treatment record in the claims file is dated in January 2010.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained in accordance with 38 C.F.R. § 3.159 (2010). 

If new evidence is obtained which indicates a worsening of PTSD symptomatology, provide the Veteran with a new VA examination to determine the current severity of his PTSD and its impact on occupational and social functioning.  

During the May 2011 Board hearing, the Veteran stated that he began to experience foot pain in service and that he developed flat feet or fallen arches as a result of walking and marching in rigid boots over rough terrain during training and service in Iraq.  Treatment records from the Veteran's inactive duty dated in April 2009 noted fallen arches and pes planus.  

The Veteran was provided a VA foot examination in December 2009 where the final diagnoses were bilateral plantar fasciitis, bilateral posterior tibial tendonitis, and bilateral osteoarthritis.  The examiner noted tenderness, abnormal weight bearing and unusual shoe wear pattern on the left and tenderness, abnormal weight bearing and low arch on weight bearing on the right.  However, the examiner did not provide an etiology opinion regarding the Veteran's reported symptoms or diagnosed disabilities of the feet.  

Given the current diagnoses and the Veteran's reports of in-service injury, a VA opinion must be obtained to determine the etiology of any currently diagnosed foot disabilities.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Similarly, the Veteran was provided a VA spine examination in January 2010 where the examiner found his low and mid back pain to be due to strain and an etiology opinion was not provided.  He reported back pain since service during the Board hearing.  VA has a responsibility to obtain a medical opinion regarding the etiology of the Veteran's reported symptoms and diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the necessary steps in accordance with 38 C.F.R. § 3.159 to obtain all records pertaining to the Veteran's psychiatric treatment at the VAMC as well as any treatment relevant to his feet and back, including treatment records from January 2010 to present day.

2.  If the newly acquired evidence suggests a worsening of PTSD symptomatology, afford the Veteran a VA examination to evaluate the current severity of PTSD.  The claims folder must be made available and must be reviewed by the examiner in conjunction with the examination.  The examiner should acknowledge such review in the examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service connected symptomatology and its impact on occupational and social functioning.   

The rationale for all opinions should be provided.  

3.  Afford the Veteran a VA examination to determine whether any currently diagnosed foot disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner is requested to list all currently present foot disabilities and is specifically requested to comment on whether the Veteran currently has flat feet or pes planus.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current foot disability, including but not limited to osteoarthritis, plantar fasciitis and posterior tibial tendonitis, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.
If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Afford the Veteran a VA examination to determine whether any currently diagnosed back disability is related to military service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability, including but not limited to low and mid back strain, had its onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand.

6.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


